J-S31029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BOBBY BROWN                                :
                                               :
                       Appellant               :   No. 2130 EDA 2021

            Appeal from the PCRA Order Entered September 17, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0000043-2017


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 22, 2022

        Appellant Bobby Brown appeals pro se from the order dismissing his

timely first Post Conviction Relief Act1 (PCRA) petition.       Appellant raises

numerous claims of ineffective assistance against trial, appellate, and PCRA

counsel. We affirm.

        The facts of this matter are well known to the parties.             See

Commonwealth v. Brown, 3469 EDA 2018, 2019 WL 6359023, at *1-3 (Pa.

Super. filed Nov. 27, 2019) (unpublished mem.). Briefly, on November 1,

2016, Appellant went to a garage in Pottstown where Robert Pfanders (the

victim) and Terry Presgrave were working.              After an argument about

Appellant’s motorcycle, Appellant shot the victim three times. Immediately

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S31029-22



after the shooting, the victim told Presgrave that the shooter’s name was

“Bobby Brown.” The victim was transported to a hospital and survived his

injuries.   After both Presgrave and the victim identified Appellant as the

shooter in photo arrays, an arrest warrant was issued for Appellant.

      A prior panel of this Court explained that:

      On November 25, 2016, Officer Kevin Gorman of the Philadelphia
      Police Department pulled Appellant over to make a routine traffic
      stop. Appellant initially provided a false name, identifying himself
      as Maurice Brown. When Officer Gorman eventually determined
      that the driver’s actual name was Bobby Brown, he took him into
      custody under an active warrant out of Pottstown for attempted
      homicide.

      Thereafter, the Commonwealth filed an information charging
      Appellant with offenses related to the shooting. On August 3,
      2017, Appellant filed a motion to suppress the identification
      evidence. Appellant argued that the photo array lineup was
      prejudicial and unduly suggestive because none of the other
      photographs resembled Appellant.          Following a suppression
      hearing on April 2, 2018, the trial court denied Appellant’s motion.

Id. at *3 (citations and quotation marks omitted).

      We add that Scott McIntosh, Esq. (trial counsel), represented Appellant

at trial. At trial, Presgrave testified that he saw Appellant holding a gun during

Appellant’s argument with the victim, heard gunshots, and saw the victim fall

to the ground. Immediately after the shooting, the victim told Presgrave that

Bobby Brown had shot him. Presgrave also admitted that he frequently used

methamphetamine, including on the date of the shooting.           During closing

arguments, the attorney for the Commonwealth remarked that Appellant

could not account for his whereabouts at the time of the shooting.



                                      -2-
J-S31029-22



      On May 21, 2018, the jury convicted Appellant of attempted murder and

related offenses.   The trial court subsequently sentenced Appellant to an

aggregate term of twenty-two-and-a-half to forty-five years’ incarceration.

      Appellant filed timely post-sentence motions, which the trial court

denied. Appellant timely appealed. Erin C. Lentz McMahon, Esq. (appellate

counsel) represented Appellant on direct appeal. On appeal, Appellant argued

that the trial court erred in denying his motion to suppress the identification

evidence. Brown, 2019 WL 6359023, at *4. In reviewing Appellant’s claim,

a panel of this Court noted that it could find the issue waived because

Appellant did not include the photo array in the certified record. Id. at *6.

However, the Court ultimately agreed with the trial court’s conclusion that

there was independent evidence to support the identification of Appellant and

affirmed the judgment of sentence. Id. at *6, *10.

      The PCRA court summarized the subsequent procedural history as

follows:

      Appellant filed a timely pro se [PCRA petition] on September 23,
      2020. Sean Cullen, Esq. was appointed to represent Appellant on
      October 1, 2020. Attorney Cullen filed a petition to incorporate
      and supplement Appellant’s pro se PCRA petition and request for
      a hearing on December 30, 2020. . . .

      A video conference evidentiary hearing was held on February 2,
      2021. Attorney Cullen represented Appellant. At the hearing, the
      court heard testimony from trial counsel . . . and Appellant. . . .

                                  *    *    *

      Appellant filed pro se correspondence on March 12, 2021, alleging
      collusion between Attorney Cullen and the [Montgomery County]
      District Attorney’s Office. On March 26, 2021, Attorney Cullen


                                      -3-
J-S31029-22


      filed a petition for leave to withdraw appearance, citing Appellant’s
      allegations of collusion between appointed counsel and the district
      attorney’s office.

                                  *    *    *

      On May 4, 2021, a hearing was held regarding Attorney Cullen’s
      petition for leave to withdraw. At the hearing, Appellant testified
      he lacked confidence in his court-appointed attorney and was in
      the process of hiring private counsel. On the same date, Attorney
      Cullen’s petition for leave to withdraw appearance was granted. .
      ..

      On June 10, 2021, Thomas D. Kenn[y], Esq. entered his
      appearance on behalf of Appellant. Attorney Kenn[y] was
      privately retained by Appellant.

                                  *    *    *

      On August 13, 2021, [Attorney Kenny] filed a [brief captioned
      “]Statement of Precise Issues Pursued[”] which identified . . . five
      issues to be pursued at the continuation of the PCRA hearing on
      August 23, 2021[.]

                                  *    *    *

      Argument was held on August 23, 2021. [Attorney Kenny]
      acknowledged that the evidentiary record was closed and that the
      five issues identified in his [brief] were the only relevant issues
      being pursued in the PCRA petition.

                                  *    *    *

      The court took the matter under advisement. On September 17,
      2021, after consideration of the filings, arguments of counsel and
      evidence presented in the instant matter, this court issued an
      order denying the PCRA petition pared down to the five issues
      PCRA counsel identified at the August 23, 2021 hearing.

PCRA Ct. Op., 12/20/21, at 2-5 (citations and footnote omitted, formatting

altered).




                                      -4-
J-S31029-22



       Appellant timely filed a pro se notice of appeal2 and a court-ordered

Pa.R.A.P. 1925(b) statement.3 Appellant subsequently filed correspondence

with the PCRA court indicating that he wished to proceed pro se on appeal.

Attorney Kenny filed an application with this Court to withdraw as counsel.

On December 2, 2021, the PCRA court conducted a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), and granted Appellant’s

request to proceed pro se.4,5

       Appellant raises the following issues for our review, which we restate

and reorder as follows:



____________________________________________


2 Although Appellant was represented by Attorney Kenny when he filed his pro
se notice of appeal, the rule against hybrid representation does not render the
timely pro se notice of appeal a legal nullity. See Commonwealth v.
Williams, 151 A.3d 621 (Pa. Super. 2016) (explaining that because a notice
of appeal protects constitutional rights, it is distinguishable from other filings
that require counsel, and this Court is required to docket pro se notice of
appeal despite the appellant being represented by counsel).

3 The PCRA court noted that Appellant served his Rule 1925(b) statement on
the PCRA court judge and the Commonwealth, but that he failed to file a copy
with Clerk of Courts. See PCRA Ct. Op. at 5 n.3. Nevertheless, the PCRA
court treated Appellant’s Rule 1925(b) statement as properly filed and the
PCRA court submitted a copy of the statement to the Clerk of Courts for filing.
See id.

4 Although the PCRA court quotes from the transcript of the December 2, 2021
Grazier hearing in its Rule 1925(a) opinion, see PCRA Ct. Op. at 6-8, that
transcript is not included in certified record. However, because Appellant is
not challenging the PCRA court’s ruling in the Grazier hearing, the absence
of the transcript does not impede our review.

5This Court granted Attorney Kenny’s application to withdraw as counsel on
December 6, 2021.

                                           -5-
J-S31029-22


       1. Whether the PCRA court erred in not granting relief on the
          PCRA petition alleging that trial counsel was ineffective for
          failing to file a motion to preclude Appellant’s prior bad acts?

       2. Whether the PCRA court erred in not granting relief on the
          PCRA petition alleging that trial counsel was ineffective for
          failing to file a motion to exclude the victim’s hearsay
          statement identifying Appellant as his assailant?

       3. Whether the PCRA court erred in not granting relief on the
          PCRA petition alleging that trial counsel was ineffective for
          failing to impeach Terry Presgrave?

       4. Whether the PCRA court erred in not granting relief on the
          PCRA petition alleging that trial counsel was ineffective for
          failing to contest the identification evidence?

       5. Whether the PCRA court erred in not granting relief on the
          PCRA petition alleging that trial counsel was ineffective for
          failing to object to prejudicial remarks in the Commonwealth’s
          closing regarding Appellant’s Fifth Amendment rights?

Appellant’s Brief at 5.6


____________________________________________


6 In his brief, Appellant argues approximately ten additional issues that he did
not include in his statement of questions presented. See Appellant’s Brief at
5, 14-17, 24-43. “[A]lthough this Court is willing to construe liberally
materials filed by a pro se litigant, pro se status generally confers no special
benefit upon an appellant. Accordingly, a pro se litigant must comply with the
procedural rules set forth in the Pennsylvania Rules of the Court.”
Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003)
(citations omitted). Because Appellant failed to include these issues in his
statement of questions presented, they are waived. See Pa.R.A.P. 2116(a)
(stating that “[n]o question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby”); see also
Commonwealth v. Hodge, 144 A.3d 170, 172 n.4 (Pa. Super. 2016).
Additionally, an appellant may not raise new issues in his reply brief.
Therefore, the issues that Appellant raised for the first time in his reply brief
are also waived. See, e.g., Commonwealth v. Fahy, 737 A.2d 214, 219
n.8 (Pa. 1999).

(Footnote Continued Next Page)


                                           -6-
J-S31029-22



              Trial Counsel’s Failure to File Motions in Limine

       In his first two issues, Appellant claims that trial counsel was ineffective

for failing to file motions in limine to exclude: (1) Appellant’s prior bad acts

and (2) the victim’s statement that Appellant shot him. Appellant’s Brief at

12-13, 49-50.

       Appellant argues that trial counsel was ineffective for failing to seek the

exclusion of Appellant’s prior bad acts under Pa.R.E. 404(b). Appellant’s Brief

at 12-13. Specifically, Appellant contends that Officer Gorman’s testimony

was inadmissible under Pa.R.E. 404(b) because it tended to prove Appellant

acted in conformance with prior bad acts. Id. at 13.7
____________________________________________


We also note that Appellant presented eight additional issues in his Rule
1925(b) statement. See Rule 1925(b) Statement, 12/2/21, at 1-2. However,
in his brief on appeal, Appellant has not raised or presented any argument
relative to these other claims of error. Accordingly, Appellant has abandoned
those issues on appeal.        See Pa.R.A.P. 2116(a), 2119(a); see also
Commonwealth v. McGill, 832 A.2d 1014, 1018 n.6 (Pa. 2003) (finding
waiver where the appellant abandoned claim on appeal).

7 Appellant also claims that trial counsel was ineffective for failing to present
the police property receipt from the night of Appellant’s arrest to rebut Officer
Gorman’s testimony. Appellant’s Brief at 12. Appellant asserts that trial
counsel and PCRA counsel suborned perjury and procedural misconduct. Id.
Appellant additionally argues that Officer Gorman’s trial testimony was not
reliable because Officer Gorman was named in a Philadelphia Inquirer article
of Philadelphia Police Department officers who the Philadelphia District
Attorney’s Office considered to be untrustworthy. Id. at 13. Therefore,
Appellant contends that the Commonwealth violated his constitutional rights
by knowingly using false evidence to convict him. Id. Appellant did not raise
any of these claims in either his Rule 1925(b) statement or in the statement
of questions involved in his appellate brief. Therefore, they are waived. See
Pa.R.A.P. 1925(b)(4)(vii) (stating that “[i]ssues not included in the Statement
and/or not raised in accordance with the provisions of this paragraph (b)(4)
(Footnote Continued Next Page)


                                           -7-
J-S31029-22



       Appellant also argues that trial counsel was ineffective for failing to file

a motion in limine to exclude the victim’s statement that Appellant shot him

because its potential for unfair prejudice outweighed its probative value. Id.

at 49-50. Further, Appellant contends that the victim’s statement was of an

emotional nature and was likely to confuse and mislead the jury. Id. at 50.8

       In reviewing the denial of a PCRA petition, our standard of review

       is limited to examining whether the PCRA court’s determination is
       supported by the evidence of record and whether it is free of legal
       error.     The PCRA court’s credibility determinations, when
       supported by the record, are binding on this Court; however, we
       apply a de novo standard of review to the PCRA court’s legal
       conclusions.

       Furthermore, to establish a claim of ineffective assistance of
       counsel, a defendant must show, by a preponderance of the
       evidence, ineffective assistance of counsel which, in the
       circumstances of the particular case, so undermined the truth-
       determining process that no reliable adjudication of guilt or
       innocence could have taken place. The burden is on the defendant
       to prove all three of the following prongs: (1) the underlying claim
       is of arguable merit; (2) that counsel had no reasonable strategic
       basis for his or her action or inaction; and (3) but for the errors
       and omissions of counsel, there is a reasonable probability that
       the outcome of the proceedings would have been different.
____________________________________________


are waived”), 2116(a) (stating that “[n]o question will be considered unless it
is stated in the statement of questions involved or is fairly suggested
thereby”).

8 Appellant also claims that trial counsel was ineffective for failing to (1)
present evidence regarding the discrepancies between the victim’s statement
and the condition of the crime scene; (2) request a limiting instruction; (3)
retain a medical expert to testify about how the victim’s substance use
affected his perceive the attack. Appellant’s Brief at 49-50. Appellant did not
raise any of these claims in either his Rule 1925(b) statement or in the
statement of questions involved in his appellate brief. Therefore, they are
waived. See Pa.R.A.P. 1925(b)(4)(vii), 2116(a).

                                           -8-
J-S31029-22


      We have explained that a claim has arguable merit where the
      factual averments, if accurate, could establish cause for relief.
      Whether the facts rise to the level of arguable merit is a legal
      determination.

      The test for deciding whether counsel had a reasonable basis for
      his action or inaction is whether no competent counsel would have
      chosen that action or inaction, or, the alternative, not chosen,
      offered a significantly greater potential chance of success.
      Counsel’s decisions will be considered reasonable if they
      effectuated his client’s interests. We do not employ a hindsight
      analysis in comparing trial counsel’s actions with other efforts he
      may have taken.

      Prejudice is established if there is a reasonable probability that,
      but for counsel’s errors, the result of the proceeding would have
      been different. A reasonable probability is a probability sufficient
      to undermine confidence in the outcome.

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective. Moreover, a failure to satisfy
      any prong of the ineffectiveness test requires rejection of the
      claim of ineffectiveness.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered). It is well settled that “[c]ounsel

will not be deemed ineffective for failing to raise a meritless claim.”

Commonwealth v. Washington, 927 A.2d 586, 608 (Pa. 2007) (citation

omitted).   Additionally, counsel cannot be deemed ineffective for failing to

perform an act that counsel actually performed. See, e.g., Commonwealth

v. Gwynn, 943 A.2d 940, 946 (Pa. 2008) (concluding that the defendant’s

“claim that appellate counsel was ineffective for failing to raise trial counsel’s

ineffectiveness on direct appeal is meritless since it was, in fact, raised”).




                                      -9-
J-S31029-22



       Here, Appellant has raised only bald assertions of prejudice regarding

the admission of this evidence. A PCRA petitioner has the burden to plead

and prove prejudice, i.e., “there is a reasonable probability that, but for

counsel’s errors, the result of the proceeding would have been different.”

Sandusky, 203 A.3d at 1043-44. Therefore, Appellant has failed to establish

that he is entitled to relief on these claims. See id.

                Trial Counsel’s Failure to Impeach Presgrave

       In his third issue, Appellant argues that trial counsel was ineffective for

failing to impeach Presgrave regarding his prior inconsistent statements.

Appellant’s Brief at 8-11.         Specifically, Appellant noted that during trial,

Presgrave testified that his memory of the shooting was foggy because he had

taken drugs that day.        Id.   Appellant contends that trial counsel failed to

introduce the statement in which Presgrave denied that he was under the

influence of alcohol or drugs on the day of the shooting.9 Id. Appellant also

argues that trial counsel failed to impeach Presgrave regarding his inconsistent

statements about whether he saw the shooting and the description of the

shooter he gave to the police. Id.

       The PCRA court addressed Appellant’s claim as follows:

____________________________________________


9  Appellant also asserts that Presgrave committed perjury and the
Commonwealth violated Appellant’s constitutional rights by knowingly
presenting or failing to correct Presgrave’s false testimony. Appellant’s Brief
at 8-11. Appellant did not raise any of these claims in either his Rule 1925(b)
statement or in the statement of questions involved in his appellate brief.
Therefore, they are waived. See Pa.R.A.P. 1925(b)(4)(vii), 2116(a).


                                          - 10 -
J-S31029-22


     This issue is also without merit. Trial counsel cross-examined Mr.
     Presgrave regarding his drug use on the day of the incident, his
     drug habit in general, and open drug charges related to
     methamphetamine. See [N.T. Trial, 5/17/18, at 71-77]. Mr.
     Presgrave admitted that his ability to perceive events that day was
     impaired and his memory was “foggy.” Id. at 78. [Trial counsel]
     also cross-examined Mr. Presgrave regarding the victim’s
     enemies. Id. at 81-82. At the February 2, 2021 PCRA hearing,
     [trial counsel] recalled that the bulk of his cross-examination of
     the witnesses and the victim “was about them using meth that
     day. And [he] asked both of them about, ‘When you use meth,
     you stay up for days, right? And how does staying up for days
     doing drugs affect your ability to perceive events or to recall what
     happened?’” [N.T. PCRA Hr’g, 2/2/21, at 33].

     [Trial counsel’s] cross-examination at trial was reasonable and
     Appellant has failed to prove a different alternative “offered a
     potential for success substantially greater than the course actually
     pursued.” Commonwealth v. Chmiel, 30 A.3d 1111, 1127 [(Pa.
     2011)] (citing [Commonwealth v. Williams, 899 A.2d 1060,
     1064 (Pa. 2006)] (citation omitted)). Therefore, Appellant is
     unable to demonstrate this allegation merits PCRA relief.

PCRA Ct. Op. at 21.

     Based on our review of the record, we agree with the PCRA court’s

conclusion.   Trial counsel cross-examined Presgrave regarding his use of

methamphetamine and the effects it had on his perception and memory. Trial

counsel also questioned Presgrave about the inconsistencies between

Presgrave’s trial testimony and the statement he gave to the police. See N.T.

Trial, 5/17/18, at 71-78, 80-81. A petitioner cannot establish counsel was

ineffective for failing to perform an act that counsel actually performed. See




                                    - 11 -
J-S31029-22



Gwynn, 943 A.2d at 946. Therefore, Appellant is not entitled to relief on this

claim.10

        Trial Counsel’s Failure to Contest Identification Evidence

       In his fourth issue, Appellant argues that trial counsel was ineffective

for failing to adequately contest the identification evidence. Appellant’s Brief

at 18-23.      Specifically, Appellant contends that trial counsel failed to

adequately cross-examine the officers regarding their compliance with police

procedures regarding the use of photo arrays. Id. at 22-23. He also claims

that trial counsel was ineffective for failing to retain an expert regarding

eyewitness identification. Id. at 21-23. Lastly, he argues that counsel11 was

ineffective for failing to preserve the photo array for appeal. Id. at 21.

       Our Supreme Court has held that when this Court finds an issue waived

on direct appeal but then alternatively concludes that the issue is meritless,

the ruling on the merits is a valid holding that constitutes the law of the case


____________________________________________


10 As noted previously, the PCRA court concluded that Appellant was not
entitled to relief because he failed to prove that trial counsel’s chosen strategy
lacked a reasonable basis by showing the alternative not chosen offered
greater potential for success. PCRA Ct. Op. at 21. Although we affirm the
PCRA court’s ruling on a different basis, we note that it “is well settled that
where the result is correct, an appellate court may affirm a lower court’s
decision on any ground without regard to the ground relied upon by the lower
court itself.” Commonwealth v. Lehman, 275 A.3d 513, 520 n.5 (Pa. Super.
2022) (citations omitted), appeal denied, --- A.3d ---, 153 WAL 2022, 2022
WL 6915277 (Pa. filed Oct. 12, 2022).

11 Appellant does not specify if he is referring to trial counsel, appellate
counsel, or both with respect to this claim.


                                          - 12 -
J-S31029-22



with respect to that issue. See Commonwealth v. Reed, 971 A.2d 1216,

1220 (Pa. 2009). Further, because the ruling on the merits of the issue is the

law of the case, it constrains this Court’s review of the same issue in

subsequent collateral proceedings, even if it is nested in an ineffective

assistance of counsel claim. See id. at 1220, 1227.

       Here, the PCRA court concluded that this claim was meritless because

even though the photo array was not included in the certified record, a panel

of this Court affirmed the order denying Appellant’s motion to suppress on

direct appeal. See PCRA Ct. Op. at 22 (citing Brown, 2019 WL 6359023 at

*6).

       Based on our review of the record, we agree with the PCRA court’s

conclusion. As noted by the PCRA court, a prior panel of this Court affirmed

the trial court’s order denying Appellant’s motion to suppress on the merits

instead of finding the claim waived. See Brown, 2019 WL 6359023 at *6.

Because this Court’s prior ruling on the merits of Appellant’s claim constitutes

the law of the case, Appellant cannot establish that either trial or appellate

counsel was ineffective regarding the suppression of the identification

evidence. See Reed, 971 A.2d at 1227 (affirming denial of PCRA claim that

trial counsel was ineffective because this Court previously held that the

underlying issue was meritless on direct appeal). Accordingly, Appellant is

not entitled to relief on this claim.




                                        - 13 -
J-S31029-22



      Trial Counsel’s Failure to Object to Commonwealth’s Closing

       In his fifth issue, Appellant argues that trial counsel was ineffective for

failing to object to prejudicial remarks in the Commonwealth’s closing

arguments.      Appellant’s Brief at 45-48.        Specifically, Appellant notes that

during her closing argument, the prosecutor stated that Appellant could not

account for his whereabouts at the time of the shooting. Id. at 45-47 (citing,

inter alia, N.T. Trial, 5/21/18, at 30). Appellant contends that this remark

inappropriately referred to Appellant’s exercise of his Fifth Amendment right

against self-incrimination. Id. at 45. Appellant claims that he was prejudiced

by trial counsel’s failure to object to the prosecutor’s remarks because those

remarks “injected a highly prejudicial personal opinion regarding [Appellant’s]

guilt[.]”12 Id. at 47.

       Our Supreme Court has explained that

       a claim of ineffective assistance grounded in trial counsel’s failure
       to object to a prosecutor’s conduct may succeed when the
       petitioner demonstrates that the prosecutor’s actions violated a
       constitutionally or statutorily protected right, such as the Fifth
       Amendment privilege against compulsory self-incrimination or the
       Sixth Amendment right to a fair trial, or a constitutional interest

____________________________________________


12 Appellant additionally argues that trial counsel was ineffective for failing (1)
object to the prosecutor’s “material misrepresentation of the facts that was in
contradiction to [the] physical evidence[,]” (2) present exculpatory evidence
he had received in discovery, (3) argue inconsistencies in the
Commonwealth’s evidence during his closing, and (4) object to the trial court’s
denial of the jury’s request to review witness statements during deliberations.
Appellant’s Brief at 45-47. Appellant did not raise any of these claims in either
his Rule 1925(b) statement or in the statement of questions involved in his
appellate brief. Therefore, they are waived. See Pa.R.A.P. 1925(b)(4)(vii),
2116(a).

                                          - 14 -
J-S31029-22


      such as due process. To constitute a due process violation, the
      prosecutorial misconduct must be of sufficient significance to
      result in the denial of the defendant’s right to a fair trial. The
      touchstone is fairness of the trial, not the culpability of the
      prosecutor. Finally, not every intemperate or improper remark
      mandates the granting of a new trial; reversible error occurs only
      when the unavoidable effect of the challenged comments would
      prejudice the jurors and form in their minds a fixed bias and
      hostility toward the defendant such that the jurors could not weigh
      the evidence and render a true verdict.

                                  *     *      *

      This Court has recognized that counsel are not constitutionally
      required to forward any and all possible objections at trial, and
      the decision of when to interrupt oftentimes is a function of overall
      defense strategy being brought to bear upon issues which arise
      unexpectedly at trial and require split-second decision-making by
      counsel. Under some circumstances, trial counsel may forego
      objecting to an objectionable remark or seeking a cautionary
      instruction on a particular point because objections sometimes
      highlight the issue for the jury, and curative instructions always
      do.

Commonwealth v. Koehler, 36 A.3d 121, 144, 146 (Pa. 2012) (citations

omitted and formatting altered); see also Commonwealth v. Campbell,

260 A.3d 272, 280-81 (Pa. Super. 2021) (stating that “[a] prosecutor’s

comments must be examined within the context of defense counsel’s conduct,

and the prosecutor may fairly respond to points made by the defense.

Moreover, prosecutorial misconduct will not be found where comments were

based on the evidence or proper inferences therefrom or were only oratorical

flair” (citations omitted and formatting altered)), appeal denied, --- A.3d ---,

27 EAL 2022, 2022 WL 3053299 (Pa. filed Aug. 3, 2022).




                                      - 15 -
J-S31029-22



     Further our Supreme Court has explained that “[t]he jury is presumed

to have followed the court’s instructions.” Chmiel, 30 A.3d at 1147 (citation

omitted).

     Here the PCRA court explained:

     During its final jury instruction, the court specifically advised the
     jury that they were not to draw any adverse inference from the
     fact that Appellant did not testify . . . . [N.T. Trial, 5/21/18, at
     59.]

                                  *     *      *

     The court further advised that it was not Appellant’s burden to
     prove his innocence, and that the statements made by counsel
     during opening and closing statements were not evidence and
     should not be considered as such. Id. at 59, 62-63, 66-67.

                                  *     *      *

     The court has determined that the statement made during closing
     arguments by the prosecutor did not assault Appellant’s
     constitutional protections pursuant to the Fifth Amendment’s
     privilege against compulsory self-incrimination or the Sixth
     Amendment’s right to a fair trial. Nor did the remark result in the
     denial of Appellant’s right to a fair trial. Further, the court’s final
     jury charge was curative of any impropriety.

     Because the prosecutor’s remark was not of sufficient significance
     to result in the denial of the defendant’s right to a fair trial, trial
     counsel’s failure to object during the closing argument is
     meritless. As such, Appellant’s claim of ineffectiveness in this
     regard fails to satisfy the “arguable merit” prong of the [ineffective
     assistance of counsel] test. Further, any effect of the prosecutor’s
     remark was cured by the jury instruction given by the court prior
     to jury deliberation.

PCRA Ct. Op. at 25-27 (some citations omitted).

     Based on our review of the record, we agree with the PCRA court’s

conclusions. The prosecutor’s comment did not have the unavoidable effect


                                      - 16 -
J-S31029-22



of forming a fixed bias in the minds of the jurors such that it denied Appellant

a fair trial. See Koehler, 36 A.3d at 144. Further, the trial court instructed

the jurors that they could not make any adverse inferences from the fact that

Appellant did not testify, that the Commonwealth had the burden of proof,

and that counsel’s arguments were not evidence. See N.T. Trial, 5/21/18, at

59, 66-67. Jurors are presumed to follow the trial court’s instructions. See

Chmiel, 30 A.3d at 1147. For these reasons, we conclude that Appellant’s

claim that the prosecutor inappropriately referred to Appellant’s silence lacks

arguable merit, and counsel “will not be deemed ineffective for failing to raise

a meritless claim.” Washington, 927 A.2d at 608. Therefore, Appellant is

not entitled to relief on this issue. See Sandusky, 203 A.3d at 1044.

                        Ineffectiveness of PCRA Counsel

       Lastly, Appellant has raised several claims of ineffective assistance of

PCRA counsel,13 alleging that PCRA counsel failed to raise and/or develop

various claims in their filings and failed to present evidence at the evidentiary

hearing. Appellant’s Brief at 8, 12, 14, 23-25, 45-46, 52; Appellant’s Reply

Brief at 1-2 (unpaginated).

       Although Appellant has raised these claims for the first time on appeal,

our Supreme Court held in Commonwealth v. Bradley, 261 A.3d 381 (Pa.

2021), that a PCRA petitioner may, after a PCRA court denies relief and after

____________________________________________


13 Appellant refers to “PCRA counsel” in his brief without specifying if he is
referring to Attorney Cullen or Attorney Kenny. Therefore, we refer to
Attorney Cullen and Attorney Kenny collectively as “PCRA counsel.”

                                          - 17 -
J-S31029-22



obtaining new counsel or acting pro se, raise claims of PCRA counsel’s

ineffectiveness at the first opportunity to do so, even on appeal.         See

Bradley, 261 A.3d at 405. Because Appellant’s appeal was pending when our

Supreme Court decided Bradley, it is applicable to this appeal.            See

Commonwealth v. Chesney, 196 A.3d 253, 257 (Pa. Super. 2018) (stating

that “Pennsylvania appellate courts apply the law in effect at the time of the

appellate decision” (citations omitted)).

       At the outset, we note that Appellant has not raised any of his claims of

ineffective assistance of PCRA counsel in his statement of the questions

involved. Therefore, we conclude that these claims are waived. See Pa.R.A.P.

2116(a) (stating that “[n]o question will be considered unless it is stated in

the statement of questions involved or is fairly suggested thereby”); see also

Hodge, 144 A.3d at 172 n.4 (noting that a claim that the appellant argued in

his brief but failed to include in his statement of questions presented was

waived).

       In any event, were we to reach these claims of error, we would be

constrained to find them waived due to Appellant’s failure to develop them

beyond bald assertions of PCRA counsel’s ineffectiveness. See Sandusky,

203 A.3d at 1044. Therefore, we conclude that it is not necessary to remand

this matter to the PCRA court for further consideration.14 Cf. Bradley, 261

____________________________________________


14 In his reply brief, Appellant argues that PCRA counsel was ineffective for
failing to challenge the legality of his sentence under Apprendi v. New
(Footnote Continued Next Page)


                                          - 18 -
J-S31029-22



A.3d at 402 (explaining that “to advance a request for remand [for further

development of the record, an appellant] would be required to provide more

than mere boilerplate assertions of PCRA counsel’s ineffectiveness” (citation

and quotation marks omitted)).           Accordingly, Appellant is due no relief on

these issues.

       For these reasons, we discern no error or abuse of discretion by the

PCRA court in denying Appellant’s petition. Therefore, we affirm the PCRA

court’s order.

       Order affirmed.




____________________________________________


Jersey, 530 U.S. 466 (2000) and United States v. Alleyne, 570 U.S. 99
(2013). Appellant’s Reply Brief at 2 (unpaginated). Although under Bradley,
Appellant may raise this ineffectiveness claim on appeal for the first time, we
conclude that it is waived for the reasons stated above.

We also note that the underlying legality of the sentence claims are meritless.
“‘[U]nder the Due Process Clause of the Fifth Amendment and the notice and
jury trial guarantees of the Sixth Amendment, any fact (other than prior
conviction) that increases the maximum penalty for a crime must be charged
in an indictment, submitted to a jury, and proven beyond a reasonable
doubt.’” Commonwealth v. King, 234 A.3d 549, 560 (Pa. 2020) (quoting
Apprendi, 530 U.S. at 476 (additional citation omitted)). Here, the jury found
that the Commonwealth proved beyond a reasonable doubt that Appellant
inflicted serious bodily injury. See N.T. Trial, 5/21/18, at 103. Therefore,
Appellant’s sentence of twenty to forty years’ incarceration under 18 Pa.C.S.
§ 1102(c) is a legal sentence. See Apprendi, 530 U.S. at 476; King 234
A.3d at 560. Alleyne is not applicable to Appellant’s sentence because 18
Pa.C.S. § 1102(c) does not provide for a mandatory minimum sentence. Cf.
Alleyne, 570 U.S. at 111-16 (requiring that the jury must find that the
prosecution proved any facts that increase the mandatory minimum sentence
beyond a reasonable doubt).

                                          - 19 -
J-S31029-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                          - 20 -